Citation Nr: 1410663	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an increased evaluation for residuals of left foot metatarsal bone fractures, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 




INTRODUCTION
 
The Veteran served on active duty from July 1974 to July 1978.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
In July 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.  In March 2012, the Board denied the claim following which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that a new examination of the appellant's left foot metatarsal bone fracture residuals is in order because an August 2010 VA examination failed to adequately address the degree of functional impairment caused by pain and during flare-ups.  

Further, given that a November 2007 VA examination report noted the appellant's assertion that he had to quit work, in part, because of the combined effects of his service connected foot disorders, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been presented.  Hence, additional development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should secure all VA and private medical records which pertain to care for residuals of bilateral metatarsal bone fractures, and mixed type bilateral deafness.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination to be conducted by a physician.  The physician examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The physician examiner must specify in the report that the claims file, Virtual VA and VBMS records have been reviewed.  In accordance with the latest examination form for assessing foot disorders the physician examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left foot metatarsal bone fractures.  The physician examiner must specifically address the nature of any functional impairment due to pain and during flare-ups, and opine whether pain could significantly limit the left foot's functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  

The physician examiner must also indicate the point in the arc of motion where pain sets in, whether pain was present throughout the range of motion and how much additional functional loss might be expected due to flare-ups.  Finally, the physician examiner must address the impact that the Veteran's service connected bilateral foot metatarsal fracture residuals have on his ability to work.

The examiner must provide a complete rationale in support of any proffered opinion.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the physician examiner documented their consideration of Virtual VA and VBMS files.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


